         Case 9:20-cr-00039-DWM Document 36 Filed 04/13/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


  UNITED STATES OF AMERICA,
                                                   CR 20-39-M-DWM
                       Plaintiff,

  vs.                                               ORDER

  JOSEPH VERNON HOLMSTROM,

                       Defendant.

        On April 13, 2021, Defendant Joseph Vernon Holmstrom appeared before

the Court for his initial appearance and arraignment on the Indictment pending

against him. The Defendant entered a plea of not guilty.

        At the time of his appearance the Defendant had been in the custody of the

Warden of the Montana State Prison, the United States Marshal for the District of

Montana, and the Warden of Flathead County Detention Center, and he was

brought before this Court pursuant to a Writ of Habeas Corpus ad Prosequendum.

In light of his state custody, the Writ requires the Defendant to remain in federal

custody until the conclusion of all proceedings in this case, and thereafter be

returned to the custody of the Warden, Montana State Prison, Deer Lodge,

                                          1
        Case 9:20-cr-00039-DWM Document 36 Filed 04/13/21 Page 2 of 2



Montana.

      THEREFORE, IT IS HEREBY ORDERED the Defendant is committed to

the custody of the Attorney General or his designated representative for

confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal.

The Defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an

appearance in connection with a court proceeding.

             DATED this 13th day of April, 2021.



                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge




                                          2
